Citation Nr: 0936470	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain with limitation of motion 
prior to September 10, 2007.

2.  Entitlement to an increased evaluation in excess of 40 
percent for lumbosacral strain with limitation of motion from 
to September 10, 2007.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as posttraumatic 
stress disorder (PTSD), to include as secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 20 percent evaluation 
for lumbosacral strain with limitation of motion, and denied 
service connection for PTSD because evidence submitted was 
not new and material.

In a January 2008 supplemental statement of the case, the RO 
granted an increased 40 percent evaluation for lumbosacral 
strain with limitation of motion, effective September 10, 
2007.

The Board notes that the Veteran has raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The issue of entitlement to a TDIU has been addressed by the 
RO in a VCAA letter but has not yet been adjudicated and is 
not currently on appeal.  This matter is referred to the RO 
for further action.

The issues of (1) entitlement to an increased evaluation in 
excess of 20 percent for lumbosacral strain with limitation 
of motion prior to September 10, 2007 (2) entitlement to an 
increased evaluation in excess of 40 percent for lumbosacral 
strain with limitation of motion from to September 10, 2007, 
and (3) entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD, to include as 
secondary to a service-connected disability, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2001 rating decision, the RO 
denied service connection for PTSD, anxiety, and depression.

2.  Evidence received since the January 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an acquired psychiatric 
disorder.


CONCLUSIONS OF LAW

1. The January 2001 rating decision which denied service 
connection for PTSD, anxiety, and depression is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. The evidence received subsequent to the January 2001 
rating decision is new and material; the claim for service 
connection for acquired psychiatric disorder is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).   Thus, 
VCAA notice must include an explanation of the meaning of 
both "new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.

In November 2002 and January 2005 letters, VA informed the 
Veteran of the evidence necessary to substantiate her claim 
for service connection for PTSD, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  A December 2006 supplemental 
statement of the case provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although this notice was not provided 
in the form of a VCAA letter prior to the initial 
adjudication of the Veteran's claim, there is no indication 
that any notice deficiency resulted in prejudicial error in 
this case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The November 2002 letter provided the Veteran with notice in 
regard to new and material evidence; however, VA did not 
provided the Veteran with notice of the particular type of 
evidence needed to substantiate elements found to be 
insufficiently shown at the time of the previous denial of 
service connection.  In light of the Board's favorable 
decision on that issue, however, the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records, VA and private 
treatment records, Social Security Administration (SSA) 
records, VA examinations reports, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  With respect to the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, the Board finds that the record is 
complete and the case is ready for review.

B.  Law and Analysis

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, No. 
07-558 (Vet. App. Feb. 17, 2009), that clarified how the 
Board should analyze claims for PTSD and other acquired 
psychiatric disorders.  As emphasized in Clemons, though a 
Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id.  
Essentially, the United States Court of Appeals for Veterans 
Claims (Court) found that a veteran does not file a claim to 
receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting the Veteran.  In light of 
the Veteran's multiple psychiatric diagnoses shown by the 
record, the Board recharacterized the issue on appeal as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disability.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The RO previously considered and denied the Veteran's claim 
for service connection for PTSD in a February 1995, February 
2000, and January 2001 rating decisions.  The Board is 
required to determine whether new and material evidence has 
been presented before it can reopen a claim and re-adjudicate 
service connection or other issues going to the merit.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The RO denied service connection for PTSD in a February 1995 
decision because there was no evidence of a stressor outside 
the range of usual human experience that would precipitate 
this disorder.  In March 1999, February 2000, and January 
2001 rating decisions, the RO found that new and material 
evidence adequate to reopen a claim for PTSD, anxiety, and 
depression had not been submitted.  The last final rating 
decision was in January 2001.  In that decision, the RO found 
that the Veteran did not have an acquired psychiatric 
disability etiologically related to service.  Therefore, new 
and material evidence in this case must establish that the 
Veteran has a current psychiatric disorder etiologically 
related to service.  

Evidence received subsequent to the January 2001 decision 
pertaining to the Veteran's claim includes additional VA 
treatment records dated from 2001 to 2009, SSA medical 
records, a Board hearing transcript, and various lay 
statements from the Veteran.  

The Board finds that the new evidence submitted is material.  
VA treatment records and SSA treatment records show that the 
Veteran has been diagnosed with PTSD, major depression, 
anxiety, panic disorder, and possible mood disorder secondary 
to the Veteran's medical problems.  A July 2008 VA treatment 
note shows that the Veteran had symptoms of PTSD, but 
apparently the full criteria for PTSD were not met.  A March 
2008 VA treatment report reflects depression, some of which 
appeared to be service-connected.  An October 2008 VA 
physician found, giving the benefit of the doubt to the 
Veteran, that she had PTSD, noting that her trauma was 
perhaps not the most traumatic, but apparently was traumatic 
for her.  A November 2008 VA treatment report shows that the 
Veteran had service-connected PTSD, although she apparently 
did not have the full blown syndrome, as well as a possible 
mood disorder related to her medical problems.  During the 
Veteran's Board hearing, the Veteran's representative 
indicated that the Veteran had a psychiatric disorder 
secondary to her service-connected back disability. 

New evidence of record indicates that the Veteran's diagnosed 
PTSD is related to her alleged stressor, and that this 
stressor may be sufficient to cause PTSD in this particular 
Veteran.  New evidence of record also indicates that the 
Veteran may have a mood disorder secondary to her service-
connected back disorder although the Board notes that it does 
not specifically appear that the RO had previously denied the 
Veteran's secondary service connection claim.  The Board 
finds that this evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Accordingly, 
the Board finds that the appellant has submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder.  
As such, the claim has been reopened.

However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the Veteran's claim.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder  is reopened, and to this 
extent only, the appeal is granted.


REMAND

1.  Lumbosacral Strain with Limitation of Motion

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's July 2009 Board hearing, her 
representative indicated that there were outstanding VA 
medical records from the Lancaster Community Based Outpatient 
Clinic relevant to the Veteran's claim.  The RO should obtain 
any outstanding VA medical records and associate them with 
the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  

The Veteran contended during a July 2009 Board hearing, that 
an October 2008 VA authorized examination was inadequate.  
She indicated that the examiner had a negative attitude 
during the examination, and indicated that the examination 
did not present an adequate picture of the symptoms 
associated with her back disability.  

The Board finds that the October 2008 VA examination report 
failed to consider the Veteran's functional loss due to pain 
in assessing limitation of motion in the spine in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that a new VA examination is necessary to address the 
DeLuca criteria.  

Additionally, VA and private treatment records reflect 
cervical and lumbar radiculopathy as well as bladder and 
bowel incontinence secondary to the Veteran's service-
connected back disability.  (See September 2007 VA Authorized 
Examination, finding that incontinence is most likely due to 
the Veteran's back problems.)   The Board notes that the RO 
has addressed the Veteran's claim for bladder and bowel 
incontinence as a separate issue; however, the Board finds 
that the Veteran's neurological bowel and bladder 
complications are inextricably intertwined with her current 
appeal for an increased rating for lumbosacral strain with 
limitation of motion.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).  The Board finds, therefore, that a VA 
examination is necessary to address all neurological 
manifestations and symptomatology, to include bladder and 
bowel incontinence, as a manifestation of the Veteran's 
service-connected spine disability.  After the development is 
complete, the RO should readjudicate the claim with 
consideration of all applicable schedular criteria including 
the applicable legal criteria for establishing secondary 
service connection claims.

2.  Acquired Psychiatric Disorder 

As noted above, the Veteran has been diagnosed with PTSD, 
major depression, anxiety, panic disorder, and possible mood 
disorder secondary to medical problems.  The Veteran has also 
claimed that she has an acquired psychiatric disorder 
secondary to her service-connected back disability.  The 
Board notes that the Veteran's present claim for service 
connection for PTSD must be considered as a claim for any 
mental disability that may be reasonably encompassed.  
Clemons v. Shinseki, No. 07-558 (Vet. App. Feb. 17, 2009).  

The Veteran has described a stressful incident in which she 
encountered a man in apparent need of psychiatric help while 
administering inoculations in service.  She reported that she 
later found out that this man returned home and killed his 
family and himself.  Medical evidence indicates that the 
Veteran may have PTSD related to her alleged stressor.  The 
Board notes that the Veteran was found to have PTSD in 
November 1998 based on MMPI-2 diagnostic testing.  However, 
because her alleged stressor is not related to combat in this 
case, her lay testimony by itself is not sufficient to 
establish the occurrence of the stressor.  The record must 
contain service records or other evidence to corroborate the 
Veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  Therefore, the RO should afford 
the Veteran an additional opportunity to submit other 
evidence which may corroborate her testimony.  

Medical evidence of record also reflects diagnoses of panic 
disorder, anxiety disorder, and major depression, which may 
be related to service, or to a service connected disability.  
The Veteran should be afforded a VA examination to determine 
if she has a current acquired psychiatric disorder 
etiologically related to service, or to a service-connected 
disability. 



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
treatment records from the VA Medical 
Center, to include treatment records 
from the Lancaster Community Based 
Outpatient Clinic, and should associate 
them with the claims file.  All 
information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  If 
the search for such records has 
negative results, documentation to that 
effect must be added to the claims 
file.

2.  Thereafter, the Veteran should be 
afforded a VA examination within the 
appropriate specialty to determine the 
current level of disability due to her 
service-connected lumbar strain with 
limitation of motion.  The Board notes 
that, if possible, the examination 
should be conducted by a different 
examiner than the one who completed the 
VA authorized October 2008 examination.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all orthopedic and 
neurological symptomatology associated 
with the Veteran's service-connected 
back disability, to include bladder and 
bowel incontinence.

a).  The neurology examination should 
identify all neurological 
manifestations and symptomatology and 
render findings responsive to the 
criteria for rating neurological 
disabilities, to include bladder and 
bowel incontinence, as a manifestation 
of the service-connected spine 
disability.

b).  The orthopedic examination should 
include range of motion testing of the 
lumbar spine (expressed in degrees).  
The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
lumbar spine.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The 
examiner should also indicate whether 
there is any ankylosis of the spine, 
and if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

c).  The examiner should render 
findings responsive to the criteria for 
rating intervertebral disc syndrome 
(IVDS) and specifically, comment as to 
the existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a 
physician).  The examiner should 
specifically indicate the frequency of 
such incapacitating episodes over the 
previous 12 month period.

4.  The RO should advise the Veteran to 
submit alternate forms of evidence 
corroborate her claimed PTSD 
stressor(s).  Any additional indicated 
stressor development should then be 
accomplished.

5.  Thereafter, the RO should refer the 
case for a comprehensive VA psychiatric 
examination to determine if the Veteran 
has a current acquired psychiatric 
disorder related to service.  The 
claims folder must be made available to 
the examiner for review prior to 
examination.  The examiner must review 
the entire claims file.

a).  The examiner should identify all 
current psychiatric diagnoses, and for 
each identified diagnosis, should state 
whether it is at least as likely as not 
that any such diagnosed disorder was 
incurred in service.

The Board notes that the record 
reflects current diagnoses of PTSD, 
major depression, panic disorder, and 
anxiety disorder.  The examiner should 
render the requested opinion with 
respect to each such diagnosis if 
identified on examination.

b).  The examiner should state whether 
it is at least as likely as not that 
any currently diagnosed psychiatric 
disorder is related to a reported 
traumatic event in service.

c).  The examiner should state whether 
it is at least as likely as not that 
any currently diagnosed psychiatric 
disorder is proximately due to or the 
result of, or permanently aggravated 
by, the Veteran's service-connected 
back disability. 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner must provide a complete 
rationale for his or her diagnosis and 
opinion with references to the evidence 
of record. 

6.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
With respect to the Veteran's increased 
rating claim, the RO should determine if 
consideration is warranted under other 
provisions of the Diagnostic Code, 
including those relating to neurological 
disabilities, to include bladder and 
bowel incontinence, as a manifestation of 
the service-connected spine disability.  
The RO should determine if service 
connection for an acquired psychiatric 
disorder is warranted on both a direct 
and a secondary basis.  See 38 C.F.R. 
§ 3.310 (2008).  If the benefits sought 
are not granted, the RO should furnish 
the Veteran and her representative with a 
Supplemental Statement of the Case with 
citation to all relevant schedular 
criteria, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


